Citation Nr: 9911095	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for recurrent right acromioclavicular dislocation, to include 
the issue of whether the reduction in rating was proper.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which implemented a November 1996 
proposal to reduce the veteran's disability rating for 
service-connected recurrent right acromioclavicular 
dislocation from 20 percent to noncompensable (zero percent).

The veteran perfected his appeal as to the reduction of the 
disability rating for right acromioclavicular dislocation.  
Therefore, the issue before the Board has been characterized 
as shown on the first page of this decision.  See Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on 
appeal is not whether the veteran is entitled to a rating 
increase, but whether the reduction in rating was proper); 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is 
a rating reduction case, not a rating increase case.").


FINDINGS OF FACT

1.  The RO notified the veteran by letter of the proposal to 
reduce the disability rating of his service-connected 
recurrent right acromioclavicular dislocation, informing him 
of his procedural rights regarding the proposed reduction, 
and affording him 60 days to respond to the proposal.

2.  Following the expiration of the 60 days, the RO executed 
a rating decision and notified the veteran of the decision to 
reduce his disability rating for his recurrent right 
acromioclavicular dislocation effective the last day of the 
month in which a period of 60 days following the date of the 
letter of notification of the reduction expired.

3.  The disability rating assigned for the veteran's service-
connected recurrent right acromioclavicular dislocation had 
been in effect for more than five years at the time it was 
reduced on May 1, 1997.

4. The RO did not base the reduction in the veteran's 
disability rating on review of his entire medical history.

5.  The report of the VA examination in October 1996 was not 
as complete and thorough as the September 1993 VA 
examination.

6.  The reduction in rating was accomplished without 
consideration of whether improvement was reasonably certain 
to continue under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of January 1997.  38 C.F.R. § 3.105(e) (1998).

2.  The criteria for reduction of the veteran's disability 
rating for recurrent right acromioclavicular dislocation from 
20 percent to noncompensable (zero percent) have note been 
met, restoration of the 20 percent evaluation is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 
4.1, and 4.2, Diagnostic Code 5202 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

While in service, the veteran first complained of right 
shoulder pain in July 1990.  A service medical record entry 
from that time describes a "popping" joint in the veteran's 
right shoulder and states that the veteran was unable to lift 
as much with his right arm as with his left.  The veteran 
denied any previous injury at that time.  The examiner noted 
that there was a popping sound in the right shoulder and an 
absence of swelling, laceration and discoloration.

Another entry from November 1990 states that the veteran had 
experienced recurrent dislocation of the right shoulder since 
two years previously.  No history of injury to the shoulder 
was reported, and it was noted that the veteran could not 
dislocate his shoulder voluntarily.  X-rays taken at that 
time were considered unremarkable, and there was no atrophy 
of the shoulder girdle or neurological difficulties.  Two 
sets of x-rays were taken in November 1990.  One set 
demonstrated a posterior subluxation of the right shoulder.  
The second revealed a "relatively good position of the 
humeral with reference to the glenoid fossa."  However, a 
somewhat posterior orientation of the humeral head in 
comparison to the glenoid fossa consistent with "persistent 
subluxation" was discovered on an axillary view.  

The veteran again complained of pain in the shoulder in 
January 1991.  He stated at that time that the pain occurred 
primarily in the acromioclavicular joint of the right 
shoulder.  In March 1991 the veteran complained of further 
dislocations, and a decrease in the range of motion of the 
shoulder was noted.  In April 1991, the veteran was able to 
sublux his shoulder at will although no atrophy or 
deformities were noted.  The veteran had a CT scan performed 
in May 1991 that did not reveal any significant 
abnormalities.

In August 1991, the veteran was seen at VA for complaints of 
pain in the right shoulder of two years' duration.  On 
examination, the right shoulder exhibited good range of 
motion, but there was popping.  The veteran had a right 
shoulder x-ray for possible rotator cuff tear.  The x-ray was 
negative, with no evidence of fracture, dislocation, bone or 
joint disease.

In November 1991, the veteran underwent a VA examination.  He 
reported that he was employed full time.  He reported a 
history of spontaneous right shoulder dislocation on five or 
six occasions that were corrected by automanipulation.  The 
latest episode of dislocation reportedly took place several 
months prior to the examination.  The veteran was right-
handed by history.  The veteran complained of occasional 
sharp right acromioclavicular joint tenderness with 
occasional tingling and numbness of the right ulnar nerve 
distribution.  On examination, there was no swelling, 
crepitation, or limitation of motion in the right shoulder, 
and the veteran exhibited normal strength in his right upper 
extremity.  The range of motion of the right shoulder was 
normal with mild tenderness on extreme motion.  X-rays taken 
of the right shoulder were normal.  Pertinent diagnoses 
included spontaneous recurrent dislocation of the right 
acromioclavicular joint.

The veteran was initially afforded service connection for 
recurrent dislocation of the right acromioclavicular joint in 
a February 1992 rating decision that evaluated the injury as 
noncompensable (zero percent disabling).  VA outpatient 
treatment records dated in March 1992 show that the veteran 
complained of continued pain in the right shoulder.  The 
veteran was able to voluntarily posteriorly sublux the right 
shoulder.  A CT scan done in April 1992 showed no evidence of 
fracture, dislocation, or bone or joint disease.  In May 
1992, the veteran was placed on a surgical waiting list.

In September 1993 the veteran underwent a VA joints 
examination.  He reported on that examination that in June 
1990 he had the onset of stabbing pains in his anterior right 
shoulder that dislocated but then reduced itself right away.  
He further stated that the shoulder dislocated once or twice 
a week at that point, but that it usually reduced itself.  He 
also reported being in a "whole lot of pain" and that if he 
raised his arm (and demonstrated flexion) the shoulder would 
dislocate.  The examiner noted that the veteran was to have 
been scheduled for surgery, but the veteran had not yet been 
notified of a date.  On examination, right shoulder flexion 
was to 180 degrees, and a pop was heard when the veteran 
lowered his arm.  The veteran stated that he could not abduct 
his right arm.  Internal and external rotation was normal 
bilaterally.  The examiner diagnosed recurrent dislocations 
of the right shoulder and instability of the right shoulder.  
X-rays showed no abnormality.

The RO based a 20 percent disability rating on the outpatient 
treatment records and the report of this examination.

The veteran was hospitalized at VA for posterior instability 
of the right shoulder for a posterior capsular shift 
procedure.  On physical examination prior to the surgery, the 
examination was consistent with posterior instability.  The 
veteran reported having undergone one year of physical 
therapy without relief.  The veteran was hospitalized for one 
day following surgery for prophylactic antibiotic therapy.  
He was discharged to home in good condition, to follow up in 
two weeks.

On VA examination for review purposes in September 1995, the 
veteran reported being employed full time.  The examiner 
noted the veteran's history of surgery and reported physical 
therapy prior to and subsequent to the surgery.  The examiner 
said the veteran reported much improvement following the 
surgery.  The veteran's subjective complaints were mild 
residual right acromioclavicular tenderness upon excessive 
lifting, carrying, pulling, pushing or throwing with the 
right upper extremity and elevation of the right upper 
extremity above the level of the clavicle.  There was no 
reported stiffness except on sudden weather changes. He 
reported intermittent crepitus in the right acromioclavicular 
joint and no joint swelling.  The surgical scar was well-
healed, with no complications or symptoms.  On examination, 
there was no swelling or deformity.  There was normal range 
of motion in the right shoulder, with tenderness on elevation 
of the right upper extremity above the level of the right 
clavicle.  X-rays of the veteran's right shoulder revealed a 
screw in the head of the humerus from the previous surgery, 
although there was no definite evidence of fracture.  It does 
not appear that the examiner reviewed the x-rays before 
rendering the diagnosis of status following posterior 
capsular shift for posterior instability of right shoulder 
with mild residual disability.  The veteran was also accorded 
a muscles examination which was entirely negative.

An October 1995 rating decision continued the 20 percent 
rating, noting that the September 1995 examination indicated 
stabilization or improvement of the right shoulder, pending 
future examination to confirm sustained improvement.

In October 1996 the veteran underwent another examination to 
assess the extent of his recuperation after the surgery.  The 
veteran reported having no dislocations of the right shoulder 
since the July 1994 surgery.  He stated that placing his 
right arm behind his back during Reserve activities caused 
pain, that he had to quit a job on a farm because his 
shoulder limited his activities, and that he was now working 
in the oil field, but he still attempted to avoid work that 
required him to raise his right arm.  On examination, there 
was no swelling of the right shoulder and no localized 
tenderness.  There was no deformity noted in the right 
shoulder and the range of motion in the right shoulder was 
reported as normal.  An x-ray of the right shoulder was 
indicated, although the examining physician did not indicate 
if he or she had reviewed the x-rays, and there is no x-ray 
report of record accompanying this examination.  The 
diagnosis was recurrent dislocation of the right shoulder, 
status post surgery.  The examiner did not indicate whether 
the veteran's claims folder had been reviewed.

The RO issued a rating decision in November 1996 that 
proposed a reduction in the disability rating for the 
veteran's service-connected right acromioclavicular 
dislocation.  The veteran was advised of the proposed 
reduction and given an opportunity to respond.

The RO implemented the November 1996 proposal to reduce the 
veteran's disability rating from 20 percent disabling to 
noncompensable (zero percent) in January 1997 with an 
effective date of May 1, 1997.  The veteran stated in his 
notice of disagreement that he disagreed with the examiner's 
statement that he had reported not experiencing a dislocation 
since the surgery in 1994.  The veteran said that he still 
experiences some dislocations, but admittedly not as 
frequently as before the operation.  Moreover, the veteran 
reported in a statement in support of his claim that, "I 
disagree with your decision to reduce my percent of 
disability.  I have not stated to any doctor at the VA or 
anywhere eles [sic] that my shoulder was [sic] now better.  I 
work because I have to to make a living.  My shoulder is not 
better since the surgery."  The veteran has also reported 
that he continues to receive outpatient treatment at the VA 
medical center in Alexandria.  The RO most recently requested 
the treatment records in 1994, just after the veteran's 
surgery.


II.  Legal analysis

The issue concerning the veteran's claim for restoration of a 
20 percent rating for right acromioclavicular dislocation is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the veteran's rating.  If not, the 
veteran's rating must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in November 1996, which 
proposed the reduction in the disability rating for the 
veteran's service-connected right acromioclavicular 
dislocation.  The veteran was advised of the proposed 
reduction and given an opportunity to respond.  The RO issued 
a final rating decision in January 1997, with the reduction 
in rating effective May 1, 1997.

For ratings that are in effect for five years or more, the RO 
must consider the provisions of 38 C.F.R. § 3.344(a) and (b) 
before it may order a reduction in rating. 38 C.F.R. § 
3.344(c) (1998).  The United States Court of Appeals for 
Veterans Claims, formerly the United States Court of Veteran 
Appeals (Court), has held that the appropriate dates to be 
used for measuring the five-year time period, according to VA 
regulations, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date. Brown, 5 Vet. App. at 417-18.

In this case, the 20 percent disability rating for the 
veteran's service-connected right acromioclavicular 
dislocation was granted with an effective date of August 1, 
1991.  Therefore, the rating had been in effect for more than 
five years as of the date it was reduced on May 1, 1997, and 
there is no question in this case that the provisions of 38 
C.F.R. § 3.344 were for application.  38 C.F.R. § 3.344(c) 
(1998).

In determining whether a reduction in rating that had been in 
effect for at least five years was proper, VA must consider 
the following: (1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; (2) if finding that an 
examination was less "full and complete" than those 
examinations on which payments were authorized or continued, 
that examination will not be used as a basis for a rating 
reduction; (3) ratings for diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination except where all the evidence of record "clearly 
warrants the conclusion that sustained improvement has been 
demonstrated"; and (4) although "material improvement" is 
clearly reflected, it must be considered whether the evidence 
makes it "reasonably certain" that the improvement will be 
maintained under the ordinary conditions of life and work.  
38 C.F.R. § 3.344(a) (1998); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995); Brown, 5 Vet. App. at 419.

The severity of the veteran's service-connected right 
shoulder disability is currently evaluated for VA 
compensation purposes under the Schedule, 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  The veteran is right-handed by 
history, so his right arm is his major arm.  A 20 percent 
rating is warranted for recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
all arm movements, or for malunion of the shoulder with 
moderate deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(1998).

The evidence upon which the veteran's prior 20 percent rating 
was based was a September 1993 VA report of examination.  
Evidence upon which the rating reduction from 20 percent to 
noncompensable (zero percent) was based on were September 
1995 and October 1996 VA reports of examination.  In the 
March statement of the case, it was noted that the 
noncompensable evaluation was assigned based on the fact that 
the veteran had experienced no episodes of dislocation since 
the 1994 surgery; that there was no swelling, tenderness, or 
subluxation instability reported in the right shoulder; and 
that the right shoulder had a full range of motion.

In reviewing the four areas to be considered in reducing a 
rating in effect for five years, the Board finds failure to 
comply with the requirements of three of them in the RO's 
reduction of the veteran's disability evaluation.  

First, the RO did not review the entire record of 
examinations and the medical-industrial history in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete.  This conclusion is clear, 
because the RO did not obtain and associate with the file the 
veteran's outpatient treatment or physical therapy treatment 
records dating from after the veteran's July 1994 surgery.  
Indeed, the most recent outpatient treatment records 
associated with the claims file are dated in May 1992.  
Consequently, there is an absence of medical evidence both 
detailing any therapy that the veteran may have received 
during his recovery and of the condition of his shoulder at 
different stages during the recovery.  It is impossible to 
conclusively determine that the veteran's condition has 
substantially improved based on the entire medical history of 
the veteran without knowing whether or not those records 
exist, and if they do, what information they contain.  Since 
the RO never inquired about the existence of those records, 
the reduction in the veteran's rating was not based on a 
thorough review of the complete medical history.  38 C.F.R. § 
3.344(a) (1998).

Second, although the RO did not determine that the October 
1996 VA examination was less full and complete than the one 
on which benefits were authorized, a review of that 
examination together with the September 1993 examination 
reveals that the 1993 examiner appears to have reviewed 
relevant portions of the veteran's medical records, and that 
specialized tests (i.e., x-rays) were ordered and of record.  
By contrast, the October 1996 VA examiner stated that x-rays 
were to be done, but they are not of record.  Likewise, since 
the RO had not associated the veteran's intervening 
outpatient and physical therapy treatment records with the 
claims file, the examiner appears not to have reviewed them 
in connection with the examination.

Third, there does not appear to have been any consideration 
of whether any improvement is reasonably certain to be 
maintained under the ordinary conditions of life and work.  
It does not appear that the examiners expressed any opinion 
as to this possibility.  There are references in the last 
examination to oil field employment, but none to the type of 
work involved or whether it is likely that any improvement 
will be sustained in the type of work the veteran does or in 
the activities of routine daily life.

Accordingly, as crucial information was not obtained and 
associated with the file prior to reducing the veteran's 
rating, the Board must find that the RO did not demonstrate 
by a preponderance of the evidence that a reduction in rating 
was warranted.



ORDER

Having found that the reduction in rating was not proper, 
restoration of a 20 percent rating for recurrent right 
acromioclavicular dislocation is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

